DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
Examiner acknowledges amended Claim 1 and canceled Claims 3, 4, 11, 12, 17, and 18 in the response filed on 12/14/2021. 
Response to Arguments
The declaration under 37 CFR 1.132 filed 12/14/2021 is insufficient to overcome the rejection of Claims 1, 2, 5-10, 13-16, 19, and 20 based upon 35 U.S.C. 103 rejection as set forth in the last Office action.
Applicant’s arguments with respect to Claims 1, 2, 5-10, 13-16, 19, and 20 have been considered but are moot because the new ground of rejection is made in view of the narrowing of the coefficient of variation of an anisotropic magnetic field Hk.  

Applicant argues that Hk coefficient of variation in the longitudinal direction of the magnetic tape specified in claim 1 can be an index of the mixed state of ε-iron oxide powder having a high anisotropic magnetic field Hk and ε-iron oxide powder having a low anisotropic magnetic field Hk in the magnetic tape.  For example, having such appropriately mixed composition, exchange interaction therebetween can facilitate magnetization reversal of ε-iron oxide powder having a high anisotropic magnetic field Hk.  As a result, electromagnetic conversion characteristics can be improved.  Please see paragraph [0023]. 
Applicant further stated ways for controlling the Hk coefficient of variation specified in claim 1 within the claimed range.  For example, Hk coefficient of variation specified in claim 1 can be controlled within the claimed range by the use of two or more kinds of ε-iron oxide powder having different anisotropic magnetic fields Hk’s for the preparation of a magnetic layer forming composition [0036], adjusting the dispersion conditions in the preparation of the magnetic layer forming composition [0054], or applying vibration to the non-magnetic support during running in coating of the magnetic layer-forming composition onto the non-magnetic support and adjusting the vibration applying conditions [0056]. 
However, Applicant’s arguments are unpersuasive.  The Examiner notes that such arguments are not commensurate with the claim language.  It is noted that the features upon which applicant relies (i.e., a mixture of compositionally different ε-iron oxide powder having a high and low Hk values) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the Office Action, the Examiner took the position that anisotropic magnetic field Hk is dependent on the magnetic material and particle size.  As demonstrated by Ohkoshi, different sized ε-iron oxide powder yields different magnetic properties (Abstract, Figs. 2(a) and 2(b)).  Thus, while Yamaga ε-iron oxide powder has a narrow particle size distribution, Yamaga is still open to different sized ε-iron oxide powder in its magnetic layer ([0035]-[0038] and Table 4).  Thus, one of ordinary skill in the art would expect a small variance in magnetic properties, such as Hk, in Yamaga magnetic recording medium, and overlap and/or at least read on Applicant’s low coefficient of variation of an anisotropic magnetic field Hk of 3.2%.  
Furthermore, the instant claims are directed to a product, not the method of make or measure, and the claims do not include language directed to dispersion liquids or applying vibrations to the non-magnetic support.  The claim language on the method of determining the coefficient of variation of anisotropic magnetic field Hk also do not necessarily set forth changes to the structure and/or composition of the magnetic layer.  Therefore, the Examiner maintains the position that the method of measuring/obtaining the average and standard deviation of ε-iron oxide powder’s aspect ratio is not germane to the patentability of the claimed product.
Yamaga teaches the ε-iron oxide powder is throughout the magnetic layer (all examples) and would be present in all parts of the magnetic layer, in both the perpendicular and longitudinal directions.  Therefore, the magnetic layer of Yamaga would be fully able to be subject to the coefficient of variation of an anisotropic magnetic field Hk determination process in Claim 1: Lines 7-10.  

Applicant further stated that if, as alleged by the Examiner, a uniform magnetic recording medium with consistent quality throughout should be obtained, a lower Hk coefficient of variations would be preferred.  However, Table 2: Comparative Example 1 of the present application, in which the Hk coefficient of variation of 1.8% is lower than the lower limit of the claimed range, exhibit an SNR lower than the SNR’s of the Examples embodying the invention.  The superior results obtained with the invention would be unexpected if a person skill in the art assumes that a uniform magnetic recording medium with consistent quality throughout should be obtained, as positioned by the Examiner.  For these reasons, Inventor/Applicant Ozawa believes that Yamaga do not render obvious the present magnetic tape having the Hk coefficient of variation specified within the claimed range of from 3.2% to 10.0%.  
However, Applicant’s arguments are unpersuasive.  Applicant’s Comparative Example 1 does not represent the closest prior art, Yamaga.  While it appears that Yamaga uses only one type of ε-iron oxide powder, Yamaga teaches its ε-iron oxide powder comprises a mixture of different sized ε-iron oxide powder particles.  In Table 4: Example 1, Yamaga teaches 90% cumulative particle diameters of major diameters is 22.2 nm and 10% cumulative particle diameter of major diameters is 12.2 nm.  Yamaga further recognizes that there a variation coefficient of major diameters to be less than 35% [0038], and Yamaga broadly teaches a mixture of different sized ε-iron oxide powder particles in its magnetic layer (Table 4).  As evidence provided by Ohkoshi, Ohkoshi teaches that ε-iron oxide powder having different sizes directly impacts the magnetic properties (Fig. 2(a) and 2(b)).  Therefore, said mixture of different sized ε-iron oxide powder particles in Yamaga that are uniformly distributed in the magnetic layer will have a small variance in magnetic properties in its magnetic layer.  For these reasons, the Examiner believes that Yamaga render obvious the present magnetic table having the Hk coefficient of variation specified within the claimed range of from 3.2% to 10.0%.  
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190228889 (“Yamaga et al.”), in view of Ohkoshi et al. “Nanometer-Size Hard Magnetic Ferrite Exhibiting High Optical-Transparency and Nonlinear Optical-Magnetoelectric Effect.” Scientific Reports, vol. 5, no. 1, 2015 (“Ohkoshi et al.”), and in view of US Pub. No. 20180147626 (“Shirata et al.”).  
With regards to Claims 1, 3, 5, 7-9, 11, 13, 15, 17, and 19, Yamaga et al. teaches a magnetic recording medium comprising a magnetic layer of ε-iron oxide ferromagnetic powder (Abstract, [0001], and [0034]).  
Coefficient of variation is a statistical measure of the dispersion of data points in a data series around the mean, and shows the extent of variability of data in a sample in relation to the mean of the data series (i.e. a ratio of standard deviation to the mean).  In that regard, Yamaga et al. teaches its ε-iron oxide ferromagnetic powder has a narrow particle size distribution, such that a geometric standard deviation of its major diameter is 1.45 or less and a mean average particle size of 10 to 20 nm.  Yamaga et al. further teaches its ε-iron oxide ferromagnetic powder has a coefficient of variation of major diameters of less than 35% ([0036]-[0038]).  This demonstrates that Yamaga et al.’s magnetic layer is controlled throughout its magnetic layer. 
While Yamaga et al. does not disclose a coefficient of variation in terms of anisotropic magnetic field Hk, there is a reasonable expectation of success that all magnetic properties in Yamaga et al. have a small variance throughout its magnetic recording medium, especially considering that magnetic properties, such as anisotropic magnetic field Hk, is dependent on the magnetic material and particle size.  As noted above, Yamaga et al. teaches a mixture of different particle sizes in its magnetic layer ([0035]-[0038] and Table 4).  For example in Table 4: Example 1, Yamaga teaches 90% cumulative particle diameters of major diameters is 22.2 nm and 10% cumulative particle diameter of major diameters is 12.2 nm.  As demonstrated by Ohkoshi, different sized ε-iron oxide powder yields different magnetic properties values (Abstract, Figs. 2(a) and 2(b)).  Therefore, one of ordinary skill in the art would deem that Yamaga et al.’s magnetic recording layer comprising ε-iron oxide ferromagnetic powder with different diameters/sizes will have a small variance of magnetic properties thorough the magnetic recording medium, such as anisotropy magnetic field Hk.  Thus, the Examiner deems that it would have been obvious to one of ordinary skill in the art prior to the effective filing date that Yamaga et al.’s coefficient of variation of an anisotropic magnetic field Hk is within or overlaps the range of 3.2% or more and 10.0% or less in order to increase recording density [0038]. 
   
Yamaga et al. does not explicitly teach its magnetic recording medium in a recording and reproducing apparatus/cartridge and comprising the nominal non-magnetic layer and back coating layer. 
However, Shirata et al. teaches a magnetic recording and reproducing apparatus/cartridge comprising a magnetic recording tape, wherein the magnetic recording tape comprises a back coating layer including non-magnetic powder on a surface side of a non-magnetic support opposite to a surface side of a magnetic layer, a non-magnetic support, a non-magnetic layer including non-magnetic powder between the non-magnetic support and the magnetic layer, and a magnetic layer including ε-iron oxide ferromagnetic powder (Abstract, [0057], [0066], and [0159]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Yamaga et al.’s magnetic recording medium conform to a magnetic tape as claimed, with use with a recording and reproducing apparatus, in order to achieve a device with recording and reproducing capabilities.   

With regards to Claims 6, 14, and 20, Yamaga et al. teaches the ε-iron oxide powder includes one or more elements selected from the group consisting of a gallium element, a cobalt element, and a titanium element [0032]. 

Claims 2, 4, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190228889 (“Yamaga et al.”), in view of Ohkoshi et al. “Nanometer-Size Hard Magnetic Ferrite Exhibiting High Optical-Transparency and Nonlinear Optical-Magnetoelectric Effect.” Scientific Reports, vol. 5, no. 1, 2015 (“Ohkoshi et al.”), in view of US Pub. No. 20180147626 (“Shirata et al.”) as applied to respective Claim 1 above, and further in view of Corbellini, Luca, et al. “Epitaxially Stabilized Thin Films OF ε-Fe2O3 (001) Grown on YSZ (100).” Scientific Reports, vol. 7, no. 1, 2017 (“Corbellini et al.”).  
Yamaga et al. teaches a magnetic recording medium as set forth above. 
Yamaga et al. does not explicitly teach its magnetic recording medium having an arithmetic average HkA of 17,000 Oe or more and 65,000 Oe or less. 
However, Corbellini et al. teaches ε-iron oxide has an Hk ~43 Oe, and recognizes that ε-iron oxide has been reported to have an Hk as high as ~65 Oe (Fig. 3(d) and Page 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Yamaga et al.’s arithmetic average HkA within Applicant’s claimed range to achieve a high magnetic property useful in magnetic recording mediums (Page 1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785